UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8161


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TREVOR LITTLE, a/k/a Trag, a/k/a Tragedy,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:95-cr-00198-2)


Submitted:    March 11, 2009                 Decided:   March 26, 2009


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Trevor Little, Appellant Pro Se.      Monica Kaminski Schwartz,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Trevor    Little     appeals   the     district   court’s     order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c) (2006).       We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.            United States v. Little, No.

2:95-cr-00198-2 (S.D. W. Va. Sept. 5, 2008); see also United

States v. Dunphy, 551 F.3d 247 (4th Cir. 2009).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before    the    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                     2